Citation Nr: 1503782	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an earlier effective date than August 24, 2009, for a grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to March 1980.  He also had more than three years and 11 months of prior active service.  

In November 2011, the Board, inter alia, took jurisdiction over the claim of entitlement to a TDIU, after it was determined that the issue was raised by the record based on the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board remanded the matter for additional development of the record, including providing the Veteran with a TDIU application form, sending him notice of what is necessary to substantiate a claim for TDIU, obtaining outstanding records, and arranging for a VA examination and medical opinion if necessary.  There was substantial, if not full, compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted entitlement to a TDIU, effective August 24, 2009, the dated the Veteran reported that he was unemployed.  The Veteran has appealed the effective date assigned for a TDIU.  

In evaluating this case, the Board reviewed both the paper claims file and the virtual VA claims file to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. The Veteran's original VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability (VA Form 21-8940), was received on November 7, 2003.  
 
2. In a February 2004 rating decision, issued in March 2004, the RO denied the Veteran's TDIU claim, and the Veteran perfected a timely appeal.  
 
3. In a November 15, 2005 decision, the Board denied entitlement to TDIU.  
 
4. The Veteran has been in receipt of service connection for headaches associated with post-surgical aphakia with vertical diplopia and glaucoma with resulting right eye blindness (rated noncompensable from November 2, 2001; and 50 percent disabling from January 20, 2006); post-surgical aphakia with vertical diplopia and glaucoma with resulting right eye blindness (rated 30 percent disabling from March 25, 1980); tinnitus (rated 10 percent disabling from April 20, 2009); and bilateral hearing loss (rated 10 percent disabling from April 20, 2009; and noncompensable from February 8, 2012); and has had a combined disability evaluation of 30 percent from March 25, 1980, and 70 percent from January 20, 2006.  

5. On August 24, 2009, the RO received a statement from the Veteran, which was dated in October 2003, and previously received and considered by the RO in November 2003, in which he asserted that he terminated his employment on October 31, 2003 due to his bad back, knees, and eyesight; this constituted an informal TDIU claim.  
 
6. There is no indication in the claims file of a formal or informal claim of entitlement to a TDIU from November 15, 2005 to August 24, 2009.  

7. Prior to August 24, 2009, it was not factually ascertainable that the Veteran was unemployable solely due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The November 15, 2005 Board decision, which denied a claim of entitlement to a TDIU, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).  

2. The criteria for an earlier effective date than August 24, 2009 for a grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's earlier effective date claim for a grant of a TDIU is a "downstream" element of the RO's grant of a TDIU in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In January 2012 and February 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  Finally, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the Veterans Claims Assistance Act (VCAA) or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Analysis

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  Section 5110(b)(2) provides an exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  

The United States Court of Appeals for Veterans Claims (Court) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was factually ascertainable.  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.  

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2013).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  

A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record clearly establishes, and the Veteran does not refute the following:   

Firstly, the Veteran originally filed a claim for TDIU in November 2003, which was denied by a February 2004 rating decision, issued in March 2004.  The Veteran's Social Security records were reviewed in conjunction with the claim, which showed that the Veteran was in receipt of SSA benefits due to his lumbar spine, which is a non-service-connected disability.  

Secondly, this decision was subsequently upheld by the Board in a November 15, 2005 decision, finding that the Veteran did not meet the scheduler criteria for a TDIU, and that the record did not present any unusual factors that might serve as a predicate for a finding of unemployability despite the SSA award of disability compensation in March 2005.  The Board determined that the evidence did not demonstrate that the Veteran's service-connected right eye disability (rated 30 percent disabling) or headache disorder (rated noncompensable), his only service-connected disabilities at that time, when considered in association with his educational and occupational background, rendered him unable to secure or follow a substantially gainful employment.  

Thirdly, a review of the record reflects that the moving party did not appeal the November 2005 Board decision.  Accordingly, it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a).  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed rating decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of clear and unmistakable error (CUE), a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See Rudd at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date).  The record on appeal does not reflect CUE has been raised.  

As noted, on August 24, 2009, the Veteran submitted a statement, dated in October 2003, that he terminated his employment on October 31, 2003 due to his bad back, knees, and eyesight.  In the April 2012 rating decision, the RO granted entitlement to a TDIU, effective August 24, 2009.  The RO assigned this effective date because this was the date the Veteran reported that he was unemployed, which was taken as a claim for TDIU.  The RO indicated that TDIU was granted because of the Veteran's service-connected headaches, and post-surgical aphakia with vertical diplopia and glaucoma with resulting right eye blindness.  In the Veteran's notice of disagreement (NOD), received in May 2012, the Veteran disputed the effective date of his award of a TDIU.  

Thus, the Board will focus on the question of whether the Veteran submitted a formal or informal claim for a TDIU from November 2005, the dated of the final Board decision, to August 24, 2009, the date the Veteran submitted his informal claim for a TDIU.  

As noted, a March 2006 rating decision shows the Veteran met the schedular requirements for TDIU as of January 20, 2006.  See 38 C.F.R. § 4.16(a)(2), (3).  

On review, the Board does not find correspondence or other evidence following the November 15, 2005 final Board decision and prior to August 24, 2009 that could be construed as a claim for TDIU.  Although the Veteran filed a claim for an increased rating for his service-connected post-surgical aphakia with vertical diplopia, glaucoma, and right eye blindness in July 2009, he made no mention of the effects of these disabilities on his employability.  Instead, it is clear from the record that the statement from the Veteran, received on August 24, 2009, is the only informal claim of entitlement to a TDIU.  

Further, it is not factually ascertainable that an increase in disability (i.e., the criteria for TDIU were met) was shown in the year prior to the August 24, 2009 date of claim.  In this regard, there is nothing in the clinical or lay record to suggest that the Veteran was entitled to a TDIU rating based on his service-connected disabilities from August 24, 2008 to August 24, 2009.  

Thus, entitlement to an earlier effective date than August 24, 2009 for a grant of a TDIU must be denied.  



ORDER

An earlier effective date than August 24, 2009, for a grant of a TDIU, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


